 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLizdale Knitting Mills, Inc. and Knitgoods WorkersUnion Local 155, International Ladies' GarmentWorkers' Union, AFL-CIO. Case 29-CA-3426September 29, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 9, 1977, Administrative Law Judge AnneF. Schlezinger issued the attached SupplementalDecision in this proceeding.' Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and brief and has decided to affirm therulings, findings,2and conclusions of the Administra-tive Law Judge and to adopt her recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Lizdale KnittingMills, Inc., Queens, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IThe Board's original decision is reported at 211 NLRB 966(1974).2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.SUPPLEMENTAL DECISIONANNE F. SCHLEZINGER, Administrative Law Judge: OnJune 25, 1974, the National Labor Relations Board issuedits Decision and Order' in which it directed LizdaleKnitting Mills, Inc., referred to herein as Respondent, interalia, to make whole four employees, Abelardo Ceballos,Luz Maria Villada, Eucaris Ceballos, and Marta Guerrero,for losses of earnings resulting from their unlawfulterminations by Respondent on May 31, 1973. The UnitedStates Court of Appeals for the Second Circuit, onSeptember 26, 1975, issued its opinion granting enforce-I 211 NLRB 966.523 F.2d 978.232 NLRB No. 70ment of the Board Order2and, on November 18, 1975,entered its judgment ordering enforcement.Controversy having arisen over the amounts of backpaydue the discriminatees under the terms of the Board Orderenforced by the court of appeals, the Regional Director forRegion 29, on September 30, 1976, issued a backpayspecification and notice of hearing, to which Respondentfiled a timely answer. Pursuant to notice, a hearing washeld before me in Brooklyn, New York, on December 1and 2, 1976, and January 12, 13, and 14 and February 16and 17, 1977, for determination of the amounts of backpaydue the discriminatees. All the parties appeared at thehearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to presentevidence. Subsequent to the hearing, Respondent, on orabout April 25, 1977, filed a brief which has been dulyconsidered. The General Counsel has not filed a brief.Upon the entire record in this proceeding and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTA. The Backpay ClaimantsThe Board and court decisions identify the discrimina-tees as Abelardo Ceballos, his two sisters, Eucaris Ceballos(who was identified in the instant proceeding as Eucarias),and Marta Guerrero (who was Marta Ceballos before hermarriage), and his girl friend, Luz Maria Villada (who atthe time of the instant hearing was his wife). They will bereferred to herein collectively as the backpay claimants andindividually as Abelardo, Eucarias, Marta, and Luz Maria.As all four backpay claimants were from Colombia, spokeSpanish, and knew little English, each of them testifiedthrough an interpreter.3B. The Backpay SpecificationThe parties stipulated at the hearing to certain amend-ments in the backpay specification and in Respondent'sanswer. One stipulation was that the backpay periodshould begin on May 31, 1973, and terminate on October22, 1975, when Respondent offered all four backpayclaimants reinstatement which they declined. Anotherstipulation was that the backpay specification correctlystates that an appropriate measure of the gross backpaywhich each claimant would have earned during thebackpay period is the hourly rate of pay as set forth thereinmultiplied by 41 adjusted hours, this adjustment reflectingtime and one-half paid for hours worked over 40 per week,computed on a calendar quarter basis. The parties alsoagreed to the deduction of periods of plant closings forunpaid vacations, to changes based on exact figures as tocertain interim earnings that were received from SocialSecurity subsequent to the preparation of the backpayspecification, to addition of a bonus that was givenemployees in 1973 but not for 1974 when none was given,and to certain changes based on books and records thatRespondent made available for examination at the hearing.3 There were three different interpreters during the course of the hearing.592 LIZDALE KNITTING MILLSMost of the changes made in the backpay specificationwere read into the record. Because they were so numerous,an amended backpay specification was prepared, whichwas thereafter further amended during the hearing. TheGeneral Counsel reported, late in the hearing, thatEucarias, who received unemployment compensation forabout 2 months after her discharge, had just advised himthat she earned $400, not previously reported, on a job sheheld under an assumed name; that, as she was receivingunemployment compensation at the time, she did notreport these earnings to Social Security; and that she hadunderstood only social security items were to be reportedfor the backpay specification. Eucarias was not recalled totestify about this. The parties agreed that $400 would bededucted from the backpay due Eucarias for the secondquarter of 1973, making the amount due for that quarterzero. As the amended backpay specification provides netbackpay for that quarter of $225, this amount has beendeducted from the $6,638 total found in the amendedbackpay specification to be due Eucarias, making that total$6,413.The backpay specification, as amended at the hearingand herein, accordingly claims that, on the basis of thefacts and calculations pertaining to interim employment,earnings, and expenses, Respondent's obligation to makethe discriminatees whole, under the Board Order enforcedby the court of appeals, would be discharged by paymentto the employees named below of the following amounts,plus interest accrued to the date of payment, minus the taxwithholdings required by Federal and state laws:Abelardo CeballosLuz Maria VilladaMarta GuerreroEucaris Ceballos$3,8143,6275,9936,413C. The Respondent's ContentionsThe backpay specification included a 15-cent increase in1974 and a 10-cent increase in 1975 in the wage rates of allfour backpay claimants based on increases at those timesin the Federal minimum wage rates. Respondent contends,section D, this was unwarranted as to Abelardo and Marta,who were being paid more than the minimum rates.Respondent also contends, section E, that the backpayperiod of each claimant should be reduced because eachwould have been laid off, and not thereafter reemployed,for lack of work each was capable of performing.Accordingly, Respondent urges that the backpay period, asto Abelardo, should terminate on or about February 10,1974, and that there would have been no work available forhim during 6 weeks prior to that date or at any timethereafter during the backpay period; as to Marta, shouldterminate on or about August 19, 1973; and, as to Eucariasand Luz Maria, should terminate on or about December22, 1973.Respondent further contends, section F, that jobs in theknitting industry, for which the backpay claimants, on thebasis of their experience, could have qualified, wereavailable during periods of their unemployment; that theirtestimony with regard to attempts to find work during thebackpay period was vague, indefinite, and incredible; thatthe evidence showed that they were not making adequatesearches for interim employment; and, therefore, that theamounts of backpay found due should be abated in certainperiods because, and to the extent that, the backpayclaimants incurred willful losses of earnings by failing tomake reasonably diligent searches for interim employment.D. The Wage IncreaseAt the time of their discharges on May 31, 1973, thebackpay claimants were receiving the following rates ofpay:AbelardoMartaEucariasLuz Maria$2.502.251.851.85The backpay specification increased each of these wagerates by 15 cents on the basis of the Federal increase in theminimum rate, effective May I, 1974, from $1.85 to $2 anhour, and by 10 cents on the same basis the following year.At the hearing, the General Counsel withdrew the claimbased on the 1975 increase. Respondent opposed the 1974increase as to Abelardo and Marta, whose wages wereabove the minimum rates.The parties stipulated at the hearing that the employeecomplement was approximately 39 hourly paid employeesat the time in question; that at least 24 employees notcovered by the statutory requirement received raises at thattime; that at various times during May 1974 "all employeeson the payroll with certain exceptions" received a raise of15 cents an hour; and that the exceptions were 2 whoreceived increases of more than 15 cents, and several whoreceived no increase including 3 who were newly hired at$2, a mechanic who received a salary of $400 a week, anassistant to the floorlady who received a salary of $300 aweek, and Dolores Geddies who was raised from the $2.25she was paid as a separator to $2.50 when she replacedAbelardo on the steamingjob.I find, on the basis of the stipulations of the parties andall the relevant circumstances of this case, that, as virtuallyall the hourly paid employees received a 15-cent increaseduring May 1974 after the Federal minimum wage increasebecame effective, it was reasonable to assume, in preparingthe backpay specification, that Abelardo and Marta wouldlikewise have received such increase. I find, therefore, thatRespondent has not established that the 15-cent increaseshould be deducted from the amounts of backpay found tobe due Abelardo and Marta.E. The Layoff ContentionRespondent manufactures sweaters under contract withcustomers who furnish the materials and determine thestyles. At the time of the discharges on May 31, 1973,Marta had been employed by Respondent about 2 years,Eucarias a little less than a year, Abelardo almost 6months, and Luz Maria about 4-1/2 months. Abelardo didthe steaming, Marta laid out materials for the cutter, andEucarias and Luz Maria did cleaning work which, inRespondent's operation, meant clipping threads fromgarments.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbelardo maintained that he did pressing as well assteaming, that he had no prior experience but was shownhow to perform these operations by Gelbord, Respondent'spresident, and the floorlady, and that he learned pressingquickly because he could observe what the pressers weredoing from his nearby steaming table. He testified that healso, on a few occasions, cut threads to separate garments,cleaned garments, packed, helped load and unload trucks,brought material to operators, and helped in othercapacities. In addition, he cleaned the plant and offices onFridays after work. He testified that many employeesspoke different languages, and that working at this plantdid not require a knowledge of English.Marta testified that for about 2 days after her hire shepulled strings to separate pieces; that she was shown howto do the work for the cutter -- she did not know what thejob was called on which she had no prior experience,and continued on that work until her discharge; that shealso sometimes cut threads; that she packed for a day ortwo after the floorlady had someone show her how to dothis; and that a few times she modeled new styles in theoffice.Eucarias testified that, in addition to the cleaning work,she operated the label machine, and she and Luz Mariatestified that the latter did so when Eucarias was absent.Eucarias testified that she also at times operated variousmachines which she learned to do in Colombia, and othermachines on which she was trained by the floorlady, andthat some of her interim jobs involved operation of thesemachines. She admitted she could not recall the details ofsome of these machines and their operations, and ex-plained that it was difficult to do so after 4 years.Luz Maria testified that, for about 4 days after her hireby Respondent, she separated pieces, work on which shehad no prior experience but learned very quickly from thefloorlady; that the floorlady showed her how to do variousother jobs; that she operated the label machine in Eucarias'absence, and operated a Remoldi machine one day; thatshe occasionally marked the places where buttons were tobe placed on the garments; but that her principal job wascleaning, which she did with about a dozen girls includingsometimes Eucarias.Respondent contends that the backpay claimants liedabout their abilities and experience, and that all four, ifthey had not been discharged, would have been laid off atsome point during the backpay period, and not recalled,for lack of work, as was the case with some employees whoperformed the same kinds of work and had greaterseniority than the backpay claimants.Gelhord testified about this in part as follows:A. The very first thing I do you have to layoff people which I feelvery sorry about it for myself and for them.I have to layoff and I have toI am laying it off there isI am la)ing off first which INow what I am talking aboutThe floorlady actually she is laying them off or she comes to me anddiscussed who is going to be paid off.Although Gelbord, president of Respondent, admittedthat Respondent had no shop rules and no formal senioritysystem, that seniority was not followed strictly on layoffsbut only as a guide, and that he kept the better workerseven if they were relatively new, he maintained that hewould have laid off all the backpay claimants on the basisof seniority. Herskovitz, Respondent's floorlady for 11years, who does most of the hiring, had hired all thebackpay claimants. Gelbord, his business partner, andHerskovitz can and do discharge employees. They consultwith one another about layoffs for lack of work.4Gelbord testified that the steaming, which Abelardoperformed, is done at the beginning of the manufacturingprocess; that it does not require experience and Abelardohad none to Gelbord's knowledge; and that it took only acouple of days for Gelbord to train Abelardo on thesteaming work. Gelbord admitted that he testified at theoriginal hearing in this proceeding that Abelardo came into do on-the-floor work before he trained Abelardo onsteaming, but maintained at the instant hearing thatAbelardo did only steaming. He admitted that Abelardomay have helped with on-the-floor work occasionally,"definitely not" taking away yarn and packing sweaters butpossibly helping a boy carry yarn, and, finally, thatAbelardo may have been assigned for a few days to on-the-floor work and might at times have done work that he didnot know about. Gelbord also testified, as to Abelardobeing trained as a presser, "In our place no. In some otherplaces maybe yes. In our place no because I am not doingthat." He explained that he had two experienced presserswho had been employed for many years. Gelbord testifiedthat he gave Abelardo the job of cleaning the plant afterwork on Fridays, that he did not object when he noticedthat the other members of the family were helpingAbelardo with this work, and that they were paid overtimefor this work that was done after their regular hours.Gelbord testified that Dolores Geddies, who replacedAbelardo and was raised at that time from $2.25 to $2.50,was laid off for lack of steaming work in August andrecalled in September 1973; that she was laid off again inFebruary and recalled in March 1974, but not for steamingwork; and that this work has been performed by Garciaand Goodman, and was being performed at the time of thehearing by Goodman. At a later point, however, hetestified that Geddies in February 1974 was employed as aseparator and was on the payroll in August 1974 as asteamer at $2.50. Finally, on the last day of the hearing,Gelbord asked to correct his previous answer as toGeddies, and stated that Geddies was laid off in FebruaryQ. What is the policy?A. If I take the book out and say which one operates from thismachine and this machine I say how many and which one, this one Idon't want and I ask why this is a good worker this one I would like tokeep.No objection. I have seen she lays off mixed.I say why this this just works here a couple of weeks why do youwant to keep her she just started. She says she is verv good.I have no objections.She lays off and out of curiosity I ask her what is the story I hearthis one is here longer and they're both alike so I --She has -I want her to say here.594 LIZDALE KNITTING MILLS1974 for 3 or 4 weeks, that she came back to work on theslicing machine, and that she was laid off in Augustbecause it was too expensive to pay her $2.50 for thisoperation.Gelbord testified that the floorboy takes in the yarnshipments, brings yarn to the knitters, packs, and doesgeneral work; that some of this work is semiskilled but doesnot require much training; that he could not give Abelardoa skilled job; and that the floorboy, who is still employed,began to work about 6 months before Abelardo did.Gelbord testified that Marta did only layout work; thatshe was hired for this job although he believed she had noexperience at it and it is skilled work; that he and thefloorlady, neither of whom speaks Spanish, taught Martathis work; but that he could not have trained Marta forother work as he would not have trained her or the otherbackpay claimants on machine operations because of theproblem of communication, because he does not hiremachine operators who do not speak English,5and becausehe would not take the time to train people on machines inoperation. Gelbord also testified that Marta quit at onetime without giving reason and was rehired, that hecriticized the floorlady for rehiring someone who had quit,that the floorlady said she needed Marta, and that Martasome time thereafter was granted a 3-week leave ofabsence, he did not know why. Gelbord testified that therewere about six layout girls when Marta was discharged;that one, Demetreoff, had about a year less seniority thanMarta, but Holt and the others had more; that a change inthis operation reduced the need for layout work; that helaid off Demetreoff in August 1973 and Holt in February1974 and did not recall them; and that the rest of thelayout girls were retained but were not all still employed atthe time of the hearing as there had been some turnover.Gelbord admitted at one point in his testimony thatEucarias had at times operated one of the two labelmachines. At another point, Gelbord admitted that hetestified as to Eucarias, at the original hearing in thisproceeding, that "At the beginning I believe she was plainon the floor later on she was on the labeling machineworking." He testified at the instant hearing that he did notknow why he said that, that Eucarias never worked as afloorgirl as far as he knew, and that she never operated alabel machine full time. Gelbord testified that a change inlabel operations about January 1974 required only oneoperator on the label machine, and that was Montera whohad been employed by Respondent since about 1967. Healso testified that Daley has been the only floorgirl in theplant since about 1968, and then that he recalled thatDaley was on maternity leave, "I don't remember exactlythe years. ..'71, '72, '73 I am not quite sure."Gelbord testified that Luz Maria's only work wascleaning garments, and that she never to his knowledgecarried materials or garments to and from operators, thework of a floorgirl. Gelbord also testified that the cleaningwork performed by Luz Maria and by Eucarias was theleast skilled job in the plant; that, at the time the backpayclaimants were discharged, he had 12 or 13 doing thisGelbord testified at one point that he did not know what language thebackpay claimants spoke, but that there have been some employees whospoke Spanish. Several of Respondent's witnesses. including a machinework; and that he reduced this number early in January1974 to 8 or 9, and laid off more of them in or aboutFebruary 1974, reducing the number he has had since thento 6. He also testified that, at the time Eucarias and Lu,Maria would have been laid off on the basis of seniority,there was no other job they could do as he thought all theother jobs were "machine operators of various sorts."Gelbord maintained that the backpay claimants did not,and could not, perform the different functions they claimedto have done, and disputed their descriptions of certainmachines and their operations. On the other hand, while hetestified that he was "Quite familiar" with the machines ashe sees them every day and makes all the repairs andadjustments on them, and although he used gestures, madesketches, and analyzed certain garments that were made atthe plant and brought to the hearing to illustrate what themachines did, his descriptions of machine operations wereunclear and confusing. On the last day of the hearing, whenGelbord was recalled by Respondent to refute certaintestimony by the backpay claimants, he was asked, forexample, if the eyelet machine operation was a descnbedby Eucarias. He denied this, and went on to testify asfollows:Q. How do you operate it?A. First the washer.Q. What is a washer?A. Exactly what it says a washer.Q. A little steel ring?A. Correct. A flat steel ring I would say about onetwentieth of a thousand -Q. So tell me how to operate the eyelet machine?A. The eyelet first you have by hand take it byhand and put the eyelet on top of the bottom plunger.Q. You say you pick up an eyelet and put it on theplunger?A. On top.Q. Is that in the machine?A. Yes. It is.Q. You feed it into the machine?A. Let's not misunderstand each other you areplacing it on top of the plunger sitting it, it means it willcollate to the fitting but you're placing it on top of theplunger.Q. You are talking about a washer? What do youdo with it.A. The washer you take and putting it first thing ontop of the plunger then you take the main buttonholeand you stretch it down firmly on the plunger. At thatpoint the cloth is about or the washer is on the left sideof the cloth. Then all you do at that point you press thepedal and the eyelet is being fitted by the machine, theeyelet being fitted by the machine not by hand.**The eyelet machine does not belonging in theknitting industry what we had and I assume that is theoperator, came from different European countnes and spoke English withvarious foreign accents.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly eyelet machine. The washer and the left side of thecloth on top of the washer and the eyelet.Q. And the eyelet comes from the machine?A. Let me explain why. Ask like that. The washer is-May I have a piece of paper? (Handing to witness.)Looking from the profile this is a washer (indicating),here comes the cloth (indicating), here like that fromthe profile. The eyelet is from the press from the top ispressing through, the washer, through the washer and itis pressing it runs out like that and then it becomes aready eyelet that way and that way (indicating) andhere is the cloth (indicating).Q. In other words Mr. Gelbord to paraphrase whatyou have drawn -JUDGE SCHLEZINGER: I think it would be well toparaphrase it.(Direct examination continued).Q. (By Mr. Kimmell) There is a washer in betweenthe two pieces of cloth?A. No. No.Q. There is a washer underneath the cloth?A. Assuming this is the cloth, this is the right sideof the cloth (indicating).Q. Yes.A. This is the left side of the cloth (indicating).Q. YesA. This is the plunger you take the washer and putit fit it right on top of it.Q. On top of what?A. Of the plunger. The plunger.Q. The washer goes on top of the plunger?A. Yes. You take the cloth.Q. On top of the plunger with the washer?A. Yes. Correct. Then you take -You press the pedal and it comes down while themachine rotates, at the same time it is like -It comes this way from up, down to the left(indicating). At the same time this too beneath aboutthe plunger then it comes down.Q. Which pushes the eyelet through the fabric?A. Yes. And then it comes the eyelet.Q. Now, so the eyelet comes from the machine?A. Yes. Correct.Q. Just to the contrary of what Miss Ceballos saidthat the eyelet is put where the washer is?A. Exactly.Gelbord testified that the knitters, pressers, and cuttersare very highly paid; men of great skill doing workrequiring years of experience; that some of the machineoperations performed by women also require years ofexperience; that it was his policy not to train people forthese jobs but to hire only people who had obtainedexperience at other plants in the area; that he had noproblem finding such qualified people since 1973 as therewere always many applicants seeking work; and that hehas been able to hire experienced people for skilled jobs ator near the minimum wage, and he raises their wages onlyafter they have shown that they do good work.Respondent conceded at the hearing that, subsequent tothe discharges of the backpay claimants, a large number ofnew employees were hired in low-paying classifications;that some worked for very brief periods as there isconsiderable turnover, while others were still employed;and that many of the machine operations were carried onfull time throughout 1974, and some operations werecarried on "Around the clock.... Two shifts all the time."Gelbord testified that his books showed 39 employeesincluding supervisors in July 1974, but that he could notstate how many there were on particular dates; that therewere no records of each employee's job function, and hecould not remember what work some employees per-formed, who operated particular machines, the dates whenemployees were hired, the amount of training theyreceived, or the wage rates they were paid, and, in someinstances, whether they were still employed; and that thebooks showed a number of individuals employed at theminimum wage who had less seniority than the backpayclaimants.Gelbord testified that the knitting industry is busy insome years and slow in others, and that the business in factfluctuates from month to month; that, following thedischarges of the four backpay claimants in May 1973, theindustry as he recalled was busy during the remainder of1973; that, during that period, Marta "with her skills as alayout girl" and employees who were experienced incleaning and other operations should have had nodifficulty getting jobs as the industry needed workers; andthat he needed help in certain categories at this time butwas unable to obtain the employees he needed.Herskovitz, the floorlady, testified that she did most ofthe hiring and the supervision, with the aid of an assistantfloorlady, and that she knew the employees better thanGelbord, who was in and out of the plant.Herskovitz testified that Abelardo first did on-the-floorwork, carrying materials to and from various operations,for "quite a few weeks"; that, when he requested it, shepromised to and did train him on steaming; and that, whenhe wanted to do more work and to earn more money, shepermitted him to clean the premises on Fridays after work.Herskovitz denied that Abelardo did any pressing andasserted that pressing requires long experience, whereas ittakes only a few weeks to teach steaming, and pressing ismuch a higher paid job than steaming, although sheadmitted that the same machines can be used for bothpressing and steaming. Herskovitz denied also that Abelar-do performed any of the packing duties done by thepackers. She admitted he might have tied up cartons, whichis usually done by the shipping man, and might havehelped with other shipping operations when the shipperwas absent.Herskovitz testified that Marta was the layout girl, thatin 2 years Marta did no other work, and that she askedMarta a few times to try on sweaters so she could checksizes but she also asked other girls to do this. She deniedthat Marta ever did packing, which she described asinvolving inspection of each garment, folding garments acertain way and placing them in boxes, and recording sizes,colors, quantities, and styles in accord with packing lists orpin tickets, after which a shipping boy places the boxes intocartons.Herskovitz testified that Eucarias worked at the finishingtable; that, when Eucarias requested instruction on a596 LIZDALE KNITTING MILLSmachine, she put Eucarias as "a favor" on the labelmachine; that she permitted Eucarias to do this work aboutan hour a day occasionally because Eucarias "did notproduce anything ...it takes a while until you learnanything to do"; and that Eucarias never ran the variousmachines Eucarias claimed she did because it takes yearsto learn those machines and Eucarias was not able tooperate them.Herskovitz testified that Luz Maria was there a shorttime, she did not know how long; that Luz Maria workedat the finishing table cutting threads and cleaning upgarments, an operation that has been changed but requiredmore skill at that time; that Luz Maria never did any otherwork; and that she never showed Luz Maria how to runany machine.Herskovitz testified that she hired a number of peopleafter the four backpay claimants were discharged, but nonefor steaming, layout, label machine operation, or cleaning;that she hired only machine operators with experience; thatit was easy in the area of the plant to get skilled peopleeven at low rates on certain machines; and that thebackpay claimants could not have done this work.Several employees testified, as witnesses for Respondent,that years of experience were required to learn their jobs.They were not able, however, to explain why the learningprocess was so long but indicated that it took muchpractice to acquire speed and proficiency in the work. Theytestified that they acquired their skills and experiencebefore coming to work for Respondent, but all admittedthey learned by on-the-job training. Some of thesewitnesses also testified, after the backpay claimants wereidentified for them at the hearing, that they never saw thebackpay claimants perform certain kinds of work that thebackpay claimants testified they had done. Several of thesewitnesses admitted, however, that their work required closeconcentration, and that they knew very few employees orwhat work they did even at the present time.One of these witnesses, Tommy Kelly, testified atdifferent points that it took months, a year, 2 years, of on-the-job training to learn pressing, but that he could notverbalize the instructions; that some styles are easier topress than others and he could press some garments in aminute; and that knowing how to steam would help inlearning how to press, and the same machine can be usedfor both. He also testified that Abelardo had worked onlyabout 10 feet from him but he never saw Abelardo do anypressing. He also testified, however, that he did not recallwho did the steaming after Abelardo left, that he did notknow what work Geddies did, and that she did no steamingas far as he knew. It was Geddies who replaced Abelardoon steaming after Abelardo's discharge.Clara Christopher testified that it takes about 2 years tolearn her packing job, which includes examining, folding,and boxing sweaters, marking the contents, and sendingdefective ones to a mender or operator.6She testified thatshe began on another job as a floorgirl but was trained inpacking by a girl working next to her, and that only trainedpeople were hired by the Respondent. She testified that she6 Gelbord testified that the packers are paid $2.25.z Gelbord testified that he thought there were 14 or 15 merrow machineoperators in 1974, but he was not sure of the number.did not recall any of the backpay claimants ever working inher department, that she does not speak Spanish, that shedoes not "associate with too many of the other girls most ofthem speak Spanish," that none in her department areSpanish speaking and she knows very few employeesoutside her own department, and that while on the job sheis constantly looking down at her work.Emily Lorenzoni, who learned to run both the merrowand the Remoldi machines in Italy, testified that it took 2-3 years to learn to operate the merrow and months to learnto operate the Remoldi. She also testified that she neversaw any of the backpay claimants operating these ma-chines; that she saw Eucarias on the label machineoccasionally, but never on the other machines Eucariasclaimed to have operated; that she thought she would haveseen the backpay claimants if they were on the machines inquestion as she occasionally raises her head from her work,which requires much concentration, and looks around; thatshe does not know the names of employees, and wouldspeak to other employees if they spoke Italian; that it wasdifficult to recall who was on a machine in 1973; and thatshe did not know how large the sewing department was orhow many machines there were as "I worked there fiveyears I never counted why for me to count the machines." 7Fannie Montera, who has been a label machine operatorat Respondent over 10 years, testified that she was the onlyone but sometimes needed help in this work, occasionallyfull-time help; that she recognized Eucarias, who waspointed out to her, as a former employee of Respondent,but "I don't remember if she made labels, I am so busywith my work the machines are sometimes so far apart Idon't know if they're helping or not"; that she thought shesaw Eucarias on the label machine a few times but not foran entire week, unless she was out, and she did not recall ifshe had an extended absence in 1973; that she saw LuzMaria working on the layout table laying out work for thecutter, but did not remember seeing Luz Maria on the labelmachine or on other machines; and that she did not in factknow what the backpay claimants did as "There are somany other people there when you're so busy you're notreally looking."The last of this series of employee witnesses, MaryTrambosch, who has been employed by Respondent over10 years, testified that she learned the merrow operation,which took 3-4 years, before coming to this job; that shenever saw Eucarias on the merrow or other machines butonly on layout work;8that she never saw Luz Maria on amachine but only working at the table; and that she did notsee how anyone could operate the various machines. Shetestified, as to how many merrow machines there were,"Maybe fourteen, maybe ten. I don't know. It is a lot. It isa lot of machines I never counted." She testified that thesemachines were gray, but. as to the color of the Remoldimachine, which she also saw every day, "I think it is green.I am not sure. I think it is green. I am not sure.... I thinkit is green. I never worked on the Remoldi machine.... Itis a green color. Yes." She also testified that she did notknow if Eucarias ever ran the label machine, that it was8 The layout work, which Montera said she saw Luz Maria do andTrambosch said she saw Eucarias do, was Marta's job.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifficult to recall who operated machines in 1973 or 1974,and that she is used to the merrow machine by now solooks up and gets up from her work occasionally.Respondent's witnesses disputed the descriptions givenby the backpay claimants as to the appearance andoperations of the machines. It is evident, however, and Ifind, that the confusion in these respects on the part of thebackpay claimants was attributable to language problems,the lapse of time, and their work on other machines inother plants in the 4-year interim. I am convinced that thebackpay claimants, in testifying, for example, that certainmachines in Respondent's plant were one color whenothers testified that they were some other color, were notdeliberately lying in an attempt to show they operatedcertain machines when in fact they did not. Moreover,Respondent's witnesses also had considerable difficulty indescribing the machines and their operations.I find, on the basis of their demeanor as witnesses andthe record as a whole, that the backpay claimants weretestifying candidly and to the best of their recollectionabout work they did and operations they learned toperform while in Respondent's employ. On the other hand,the testimony of Respondent's witnesses as to the limitedabilities of the backpay claimants was replete with self-contradictions, contradictions of one another, evasions,and implausibilities. I credit the testimony of the backpayclaimants, therefore, that they performed various kinds ofwork. It is clear from the record, and I find, that all fourbackpay claimants were hard-working and ambitious, andsought to learn, and from time to time did learn, both byobservation and by instruction, operations other than thosethey had previously learned or were generally performing.Respondent evidently thought highly enough of them asemployees that, after Marta had worked there for aconsiderable period, it hired the other three at differenttimes; it rehired Marta, who had quit without giving anyreason, and thereafter granted her a leave of absence; andit paid Marta and Abelardo more than the minimum wagealthough asserting repeatedly it was able to hire experi-enced skilled employees at the minimum wage, and morethan it paid some employees who had for years beenperforming certain "skilled" operations.Respondent admittedly did not have a policy of layoffsbased on seniority. Moreover, at times during the backpayperiod it hired new employees at minimum wages for bothits skilled and unskilled jobs. And it admittedly for a timeduring the backpay period had difficulty finding employeesin categories it needed. As has been frequently held, by theBoard and the courts, "It is a well settled principle that theburden of proof is on the employer to show that it wouldnot have had work available for a discriminatee due tofactors unrelated to the discriminatory discharge [cita-tionsl."9I am convinced, and find, on the entire record,that Respondent has failed to establish, by competent andprobative evidence, that it would have laid off, and notrehired, the backpay claimants during the backpay period,if they had been employed subsequent to May 31, 1973, forlack of work that they could perform.9 N.L.R.B. v. Midwest Hanger Co., 550 F.2d 1101 (C.A. 8, 1977); BagelBakers Council of Greater New York and its Employer-Members, 226 NLRB622 (1976).F. The Search for Interim EmploymentFollowing their discharges, a union agent took all thebackpay claimants to Respondent's plant to requestreinstatement, and then to the union employment office,where he registered them as applicants for various kinds ofwork. The Union never referred them to any jobs.Abelardo and Eucarias also registered with the Unemploy-ment Compensation Commission for a period following thedischarges, but not for other periods during which theywere unemployed, and Marta and Luz Maria neverregistered there. Their explanation for failure to registerwas that they were looking for, and hoped to find, jobs thatwould provide more money than they could get fromunemployment compensation. Luz Maria did register atone time at an employment agency.Eucarias had, for a period while employed by Respon-dent, also worked part time at Pentagon Plastics. After thedischarges, some of the backpay claimants got jobs therefor a time. All looked for jobs in factories. Abelardo alsolooked for other kinds of work he could do, and foundwork for a time as a laborer on a construction project, andat times drove a "gypsy" cab. As Abelardo knew a littlemore English than the other backpay claimants, hesometimes went with them to help look for work, andfriends also helped them to find jobs. Luz Maria found onejob through a friend. They also helped one another. Attimes one of them found a job at a plant and was able toget jobs there for some of the others so they had theopportunity again to work and arrange transportationtogether. Their family assisted with support when somewere unable for periods of time to find work.Their difficulty in looking for jobs was compounded bytheir unfamiliarity with English, with the New York area,and with the public transportation system. On occasionthey went to an area in New York where there weremanufacturing plants and walked from plant to plantapplying for work. They were often told that there was nowork, or that they would be called when there was workand were never called. At other times they did find work,for a day, a week, a month, or occasionally for periods ofmany months. The testimony of the backpay claimantsabout the search for interim jobs was vague and indefinite.They could not remember names of some of the plantswhere they applied or the precise locations, only thegeneral area of New York where the plants were located,and that certain of these plants made belts, cushions,plastics, electrical products, dolls, pens, sweaters, coats, orwomen's wear. Eucarias testified that she got a job at aplant where she worked for a day but was unable to returnthere to work or to collect her day's pay because she couldnot find the place again.The backpay claimants also at times denied, on examina-tion by counsel for Respondent, that they worked at placesthat were listed as their employers in the backpayspecification. When they were asked about these employ-ers, however, in terms of street addresses or the shortenednames by which they identified some of these employers,they were able to recall the employers and testify about598 LIZDALE KNITTING MILLSthose jobs. Counsel for Respondent urged, during thepresentation of such testimony and in the brief, that thebackpay claimants were lying, and that a backpay remedyshould be denied individuals who testified at such variancefrom the backpay specification. When Eucarias, forexample, could not recall working for a named employerwho was listed on the backpay specification, counsel forRespondent argued that her backpay claim should bedismissed. She recognized the employer in question,however, when given the address, and testified that sheworked there for over a month for about $2.50 or $2.60 anhour, which was more than she had been paid byRespondent, that she was laid off there when work gotslow, and that she was called to come back to that job butwas then employed on the job on which she had beenworking for over 8 months at the time of the instanthearing. Counsel for Respondent also argued at the hearingthat the backpay claimants knew more English than theywould admit, particularly Abelardo. At counsel's request,Abelardo was questioned in English without an interpreter.He was unable, however, adequately to understand or toanswer the questions in English, and resumed testifyingwith the interpreter.It is established policy under the Act that a backpayclaimant is required to make a reasonable search forinterim employment '° in order to mitigate loss of incomeand the amount of backpay. The Board and the courtshold, however, that, in seeking to mitigate loss of income, abackpay claimant is "held. ..only to reasonable exertionsin this regard, not the highest standard of diligence ....The principle of mitigation of damages does not requiresuccess; it only requires an honest good faith effort.... The Board and the courts also hold that theburden of proof is on the employer to show that theemployee failed to make a reasonable search,12or that hewillfully incurred losses of income or otherwise was notavailable for work during periods when backpay isclaimed,13 and any "doubts should be resolved in favor ofthe backpay claimant rather than the respondent wrong-doer who is responsible for any uncertainty which mayexist" and against whom any uncertainty must be re-solved. 14What constitutes a good-faith effort to mitigate backpaydepends upon the facts and circumstances of each case.The board has stated:...that in broad terms a good-faith effort requiresconduct consistent with an inclination to work and tobe self-supporting and that such inclination is bestevidenced not by a purely mechanical examination ofthe number or kind of applications for work which haveN. L. R. B. v. Midwest Hanger Co., supra." N.LR.B v. The Madison Courter, Inc., 472 F.2d 1307 (C.A.D.C.,1972); N. LR.B. v. Arduini Manufacturing Corporation, 394 F.2d 420, 423(C.A. 1, 1968); N.LR.B. v. NHE/Freewayr, Inc., et al., 545 F.2d 592, 594(C.A. 7, 1976); McCann Steel Compan); Inc., 224 NLRB 607 (1976).V N L. R.B. v. Midwest Hanger Co., supra.N L. R.B. v. Pugh and Barr, Inc., 231 F.2d 588 (C.A. 4, 1956); N.LR.B.v. Miami Coca-Cola Bottling (Compfny, 360 F.2d 569 (C.A. 5. 1966); GlassGuard Industries, Inc., a Division of Guardian Indust.res. 227 NLRB 1140(1977).'4 UnitedAircraft Corporation, 204 NLRB 1068 (1973).ms Hickman Garment Company, 196 NLRB 428. 432 (1972), enfd. bybeen made, but rather by the sincerity and reasonable-ness of the efforts made by an individual in hiscircumstances to relieve his unemployment. Circum-stances include the economic climate in which theindividual operates, his skill and qualifications, his age,and his personal limitations.15The pertinent circumstances in this case show, and I find,that the backpay claimants, despite their "personal limita-tions," looked for and found jobs to an extent "consistentwith an inclination to work and to be self-supporting"during the years following their discriminatory discharg-es. 16Accordingly, I find, on the basis of my observation of thewitnesses and the record as a whole, that the backpayclaimants were testifying truthfully about their search forinterim employment, and that their testimony about thiswas vague and indefinite, not because of an intention orattempt to deceive, but because of their lack of knowledgeof English and of the New York area, the lapse of time ofabout 4 years, the failure to keep records, poor memoriesfor names, locations, and dates, and a lack of understand-ing as to the information they were expected to furnish.Furthermore, all four did seek reinstatement with Respon-dent, all four registered with the Union, and all four lookedfor jobs, and there is no evidence that any of them rejectedoffers of jobs. Moreover, all of them did find interim jobs,some for substantial periods, and no backpay is sought forperiods when they were not seeking work for variousreasons, Luz Maria, for example, at the times when she hadtwo babies. In conclusion, I find that all four backpayclaimants made a sincere and reasonable effort, in theircircumstances, to find interim employment to mitigate lossof income resulting from their discriminatory dischargesand because they needed to work to earn their livelihood,and that Respondent has failed to substain its burden ofproving lack of due diligence in seeking interim employ-ment or willful loss of earnings on the part of any of thebackpay claimants during the periods when backpay isclaimed.Concluding FindingsThe backpay remedy is not a private right but a publicone granted by the Board, with court approval, todiscourage unlawful discrimination against employees andthereby to vindicate the policies of the Act.t7As theSupreme Court has stated, "Making the workers whole forlosses suffered on account of an unfair labor practice isOrder issued Dec. I 11, 1972 (C.A. 6). See also N.LR.B. v. Lozano Enterprises,356 F.2d 483 (C.A. 9, 1966), enfg. 152 NLRB 258 (1965).is N. LR.B. v. Cashman Auto Company and Red Cab Company, 223 F.2d832, 836 (C.A. 1, 1955); United Aircraft Corporation, supra. In N. LR.B v. J.H. Rutter-Rex Manufacturing Co., Inc., et al., 396 U.S. 258 (1969), theSupreme Court found it "deplorable" that "innocent employees had to livefor some years on reduced incomes" as a result of an employer'sdiscrimination against them.17 Truck Drivers, Oil Drivers, Filling Stalion and Platform Workers' UnionLocal No. 705, IBT (Randolph Paper Compani,), 227 NLRB 694 (1977), andcases cited therein.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of the vindication of the public policy which the Boardenforces." 18 It has been long established, by the Board andthe courts, that the "finding of an unfair labor practice ...is presumptive proof that some backpay is owed,"'19 andthat the Board has broad authority in determining backpayremedies that will "bring about a restoration of thesituation as nearly as possible, to that which would haveobtained but for the illegal discrimination,"20and that willmake discriminatorily terminated employees whole for anylosses of earnings suffered as a result of the unlawfulterminations.21 It is also well established that, after theRegional Director has computed the gross amounts ofbackpay due the discriminatees in question, the burden ofproving events that warrant a diminution of these amountsdevolves upon the party who unlawfully terminated thebackpay claimants, and uncertainties as to the amountsdue are resolved against that party.22Accordingly, on the basis of the findings, conclusions,and Board and court rulings explicated above, I find thatRespondent has failed to meet its burden to show, bycredible and probative evidence, that the grounds it hasasserted for the mitigation of its backpay liability warrantany diminution of the amounts found due in the backpayspecification, as amended. In conclusion, therefore, I find,based upon the totality of the relevant evidence in this case,that Respondent is liable to make the backpay claimantsIR Phelps Dodge Corporation v. N. LR.B., 313 U.S. 177, 197; N.L.R B. v.International Longshoremen's and Warehousemen's Union, Local No. 13, 549F.2d 1346 (C.A. 9, 1977).19 N.L.R.B. v. Mastro Plastics Corporation and French American ReedsManufacturing Company, Inc., 354 F.2d 170, 178 (C.A. 2, 1965), cert. denied384 U.S. 972 (1966); N.L.R.B. v. Madison Courier, Inc., supra; N.L.R.B. v.NHE/Freewav, Inc., supra.whole, pursuant to the Board Order enforced by the courtof appeals, by payment to each of them of the amountsspecified in the backpay specification, as amended. I shalltherefore recommend that the backpay specification, asamended at the hearing and herein, be adopted, and thatthe backpay claimants be awarded the amounts of netbackpay found in accordance therewith to be due to them.ORDERThe Respondent, Lizdale Knitting Mills, Inc., Brooklyn,New York, its officers, agents, successors, and assigns, shallsatisfy its obligation to make whole the backpay claimantshere involved by payment of the amounts of net backpayset forth opposite their names:Abelardo CeballosLuz Maria Villada CeballosMarta Ceballos GuerreroEucarias Ceballos$3,8143,6275,9936,413Each of the foregoing amounts shall be paid plus interestthereon accrued to the date of payment at the rate of 6percent per annum, computed in the manner specified inIsis Plumbing & Heating Co., 138 NLRB 716 (1962), minusany tax withholdings required by Federal and state laws.20 Phelps Dodge Corp. v. N. L R.B., supra; Bagel Bakers Council of GreaterNew York v. N.LR.B., 555 F.2d 304 (C.A. 2, 1977).21 Golay & Co., Inc. v. N.LR.B., 447 F.2d 290 (C.A. 7, 1971), cert. denied404 U.S. 1058 (1972); Golden State Bottling Co., Inc. v. N.LR.B., 467 F.2d164 (C.A. 9, 1972); United Aircraft Corporation, supra.22 N.LR.B. v. Miami Coca-Cola Company, supra; United AircraftCorporation, supra.600